Third District Court of Appeal
                               State of Florida

                        Opinion filed March 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0621
                       Lower Tribunal No. 17-15901
                          ________________


                             Alberto Hoyos,
                                  Appellant,

                                     vs.

                 Atlantic View Partners, Ltd., etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

     Alberto Hoyos, in proper person.

     Fields Howell LLP and Armando P. Rubio and Pedro J. Collazo and
Michael J. Ellis, for appellee.


Before LINDSEY, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979) (explaining that “[i]n appellate proceedings the

decision of a trial court has the presumption of correctness and the burden

is on the appellant to demonstrate error,” so “the lack of a trial transcript or

a proper substitute” results in record that is “inadequate to demonstrate

reversible error” and requires affirmance); Cox v. Burke, 706 So. 2d 43, 46-

47 (Fla. 5th DCA 1998) (finding no abuse of discretion in dismissing action

for fraud on court where it clearly and convincingly can be demonstrated that

party has sentiently set in motion some unconscionable scheme calculated

to interfere with judicial system’s ability impartially to adjudicate matter by

improperly influencing trier of fact or unfairly hampering presentation of

opposing party's claim or defense, and where party lies about matters

pertinent to its own claim or portion thereof and perpetrates fraud that

permeates entire proceeding).




                                       2